WiNslow, J.
It appeared upon the argument (though not stated in the complaint) that the so-called village of Eden is an unincorporated village within the limits of the town of Eden. Conceding that the 52 votes cast “ For License in the Tillage of Eden ” were void and should not have been counted, still the complaint states no cause of action. Equity does not revise, control, or correct the action of municipal officers at the suit of a private person, *612“ except as incidental and subsidiary to tbe protection of some private right or the prevention of Some private wrong, and then only when the case falls within some well-defined head of equity jurisprudence.” Judd v. Fox Lake, 28 Wis. 583. It is too plain for argument that the injury which the plaintiff will suffer from the anticipated action of the town board is not an injury to any private right of the plaintiff, but simply (if an injury at all) one which he suffers in common with all other residents of the town. lie cannot maim tain a private action to redress or prevent such an injury.
By the Coivrt.— Orders affirmed.